     Case 2:19-cv-02194-WBS-JDP Document 24 Filed 01/12/21 Page 1 of 5


     DAN L. RAINSBURY, (SBN 210193)
 1   Email: drainsbury@rainsburylaw.com
     RAINSBURY LAW GROUP
 2   1024 Iron Point Rd.
     Folsom, CA 95630
 3   Phone: (916) 357-6537
     Fax: (916) 771-3681
 4   Attorney for Plaintiff
     Kuldip Basrai
 5
     FRANCIS TORRENCE (SBN154653)
 6   Francis.Torrence@WilsonElser.com
     WILSON, ELSER, MOSKOWITZ,
 7   EDELMAN & DICKER         LLP
     525 Market Street, 17th Floor
 8   San Francisco, CA 94105-2725
     Telephone (415) 433-0990
 9   Facsimile (415) 434-1370
10   Attorneys for Defendant
     CONSTITUTION LIFE INSURANCE COMPANY,
11   and as Successor for PENNSYLVANIA LIFE INSURANCE COMPANY
12
13                        UNITED STATES DISTRICT COURT
14                      EASTERN DISTRICT OF CALIFORNIA
15
     KULDIP BASRAI                              Case No. 2:19-CV02194-WBS-EFB
16
                               Plaintiff,       JOINT STIPULATION TO
17                                              MODIFY SCHEDULING ORDER
             vs.                                AND TRIAL DATE, AND ORDER
18
   PENNSYLVANIA LIFE INSURANCE
19 COMPANY, CONSTITUTION LIFE
   INSURANCE COMPANY,
20 PENNSYLVANIA LIFE INSURANCE
   COMPANY SALES AGENT 143391,
21 AND DOES 1 TO 100
22                             Defendant.
23
24           Plaintiff, KULDIP BASRAI, and Defendant CONSTITUTION LIFE
25   INSURANCE COMPANY (collectively referred to as the “Parties”), through their
26   counsel of record, hereby stipulate and request that the Court continue certain
27   pretrial deadlines as well as the current trial date. The Parties believe that good
28   cause exists to grant the Stipulation as set forth below and in the accompanying
                                               1
                                 JOINT STIPULATION AND ORDER
     2511114v.1
     Case 2:19-cv-02194-WBS-JDP Document 24 Filed 01/12/21 Page 2 of 5



 1   Declaration of Francis Torrence (“Torrence Decl.”), filed simultaneously herewith.
 2            The Parties specifically propose the following modifications to the Status
 3   (Pretrial Scheduling) Order, Dkt. #20, issued by this Court on June 16, 2020. The
 4   modifications are mostly short continuances of approximately three months, as
 5   follows:
 6
              Event                             Current Date                            Proposed New Date
 7   Expert Reports                        February 1, 2021                          May 3, 2021
 8   Rebuttal Expert Reports               March 1, 2021                             June 1, 2021

 9   Close of All Discovery                April 1, 2021                             July 1, 2021
     LD to File Motion                     May 21, 2021                              August 20, 2021
10   Pretrial Conference                   July 19, 2021 1:30 pm.                    October 18, 2021 1:30 pm
11   Jury Trial1                          September 21, 2021 9:00                     December 14, 2021 9:00
                                         am.                                         am.
12
13
              The Parties believe that good cause exists to continue the current pretrial
14
     deadlines and the current trial date so that they can have the time to schedule and
15
     participate in a private mediation or other form of settlement negotiations in
16
     advance of incurring additional significant litigation expenses related to expert
17
     disclosures, depositions and trial preparation. Without the requested continuances,
18
     the parties will be forced to now focus on complying with the expert disclosures
19
     and discovery deadlines as set forth in the pretrial Order. Compliance with those
20
     deadlines will add significant cost to the litigation and could be a serious detriment
21
     to efforts to settle the case at a mediation.
22
              This option of a mediation came to light because during the preceding
23
     months, counsel have discussed the case and in doing so, have clarified some of
24
     the key factual and legal issues in the case. It is now their considered opinion that
25
     clarification of those issues might make a mediation productive, following some
26
     limited and focused further discovery.
27
28   1
      The Parties note that the Pretrial and Trial dates are directly controlled by the Court’s calendar and request the
     Court to set these at the next available date if the proposed dates are not acceptable for any reason.
                                                                  2
                                              JOINT STIPULATION AND ORDER
     2511114v.1
     Case 2:19-cv-02194-WBS-JDP Document 24 Filed 01/12/21 Page 3 of 5



 1           Additionally, the ability of the parties to pursue this litigation has been
 2   somewhat hampered, as it has for presumably everyone, by the effects and
 3   restrictions of the Covid-19 pandemic. The long term and ongoing restrictions of
 4   the pandemic were not anticipated when the Court first issued its Status Order in
 5   June 2020. Notwithstanding that effect of the pandemic, the parties have been
 6   engaged in discovery to date, including compliance with their respective Initial
 7   Disclosures and some written discovery.
 8           Also, defense counsel has been particularly impaired by the indirect results
 9   of the pandemic. These restrictions have significantly impacted counsel’s ability
10   to be actively involved in the case’s litigation since November (Torrence Decl., ¶¶
11   7-10.) Specifically, defense counsel and his wife have an eleven month old infant
12   in their home. Both defense counsel and his wife have been working from home
13   (as have so many others). As the result of a positive Covid test result in their
14   household, they “lost” their child care at the end of November, and as a result had
15   to take on that responsibility directly since that time. This continued to present.
16           (Defense counsel’s wife is an essential worker in Alameda County, and
17   therefore, the need for her to be able to perform her obligations took practical
18   priority over defense counsel’s obligations and need to provide childcare during
19   the working day.)
20           THEREFORE, the Parties hereby stipulate, request, and agree, subject to the
21   approval of the Court, that the trial date and the identified pretrial deadlines be
22   modified as set forth above. Obviously, the Parties are willing and available to
23   discuss this request with the Court if it so desires or if the Court seeks additional
24   information from the Parties.
25
26
     Dated: January 8, 2021                          RAINSBURY LAW GROUP
27
28
                                                     By: Daniel L. Rainsbury
                                                 3
                                   JOINT STIPULATION AND ORDER
     2511114v.1
     Case 2:19-cv-02194-WBS-JDP Document 24 Filed 01/12/21 Page 4 of 5


                                                         Daniel L. Rainsbury, Esq.
 1                                                       Attorneys for Plaintiff
 2                                                       KULDIP BASRAI

 3
 4   Dated: January 8, 2021                           WILSON, ELSER, MOSKOWITZ,
                                                      EDELMAN & DICKER LLP
 5
 6                                             By:_ Francis Torrence __________
                                                    FRANCIS TORRENCE
 7                                                  CONSTITUTION LIFE INSURANCE
                                                    COMPANY, and as Successor for
 8                                                  PENNSYLVANIA LIFE
                                                    INSURANCE COMPANY
 9
10
               The undersigned attests that all other signatories listed, and on whose behalf
11
     this filing is submitted, concur in this filing’s content and have authorized this
12
     filing.
13
                                                      WILSON, ELSER, MOSKOWITZ,
14                                                    EDELMAN & DICKER LLP
15
                                               By:_ Francis Torrence __________
16                                                  FRANCIS TORRENCE
                                                    CONSTITUTION LIFE INSURANCE
17                                                  COMPANY, and as Successor for
                                                    PENNSYLVANIA LIFE
18                                                  INSURANCE COMPANY
19
20
21
22
23
24
25
26
27
28
                                                  4
                                    JOINT STIPULATION AND ORDER
     2511114v.1
     Case 2:19-cv-02194-WBS-JDP Document 24 Filed 01/12/21 Page 5 of 5



 1                                                ORDER

 2           Having reviewed the Parties’ Joint Stipulation and the supporting Declaration of Francis

 3   Torrence, and after consideration of the matter, the Court finds as follows:

 4           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED:
             That the Parties’ request to modify the Status Order is GRANTED.
 5
             The new dates and times are set forth in the chart below.
 6
 7
              Event                Current Date                                   New Date
 8   Expert Reports           February 1, 2021                           May 3, 2021
     Rebuttal Expert Reports March 1, 2021                               June 1, 2021
 9
     Close of All Discovery         April 1, 2021                        July 1, 2021
10   LD to File Motion              May 21, 2021                         August 20, 2021
     Pretrial Conference            July 19, 2021 1:30 pm.               October 25, 2021 1:30 pm
11
     Jury Trial                     September 21, 2021 9:00              December 14, 2021 9:00
12                                 am.                                   am.
13
14
             IT IS SO ORDERED.
15
16   Dated: January 11, 2021
17
18
19
20
21
22
23
24
25
26
27
28
                                                      5
                   JOINT STIPULATION TO FURTHER MODIFY SCHEDULING ORDER

     2511114v.1
